Citation Nr: 0430408	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to VA compensation benefits based upon the 
provisions of 38 U.S.C.A. § 1151 for residuals of right eye 
treatment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946, and from December 1947 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued to deny VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of right eye cataract surgery.  

In May 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript is associated with the claims folder and has been 
reviewed.  During the hearing, the veteran submitted 
additional evidence directly to the Board along with a waiver 
of RO jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to VA compensation 
benefits for residuals of right eye treatment, pursuant to 
38 U.S.C.A. § 1151.  

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C.A. § 1151.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 
3.358, 3.361, 3.362, 3.363).  These rules became effective 
September 2, 2004, subsequent to the December 2003 
supplemental statement of the case (SSOC).  Because the 
veteran has not been advised of the final rules pertaining to 
disabilities resulting from VA negligence and/or malpractice, 
and the RO has not had an opportunity to consider the 
veteran's claims under the final rules, a remand is necessary 
to ensure the veteran full procedural due process of the law.  

When seen at a VA facility in January 2001, the veteran 
complained of bilateral eye pain.  Examination revealed that 
the veteran had bilateral pan uveitis with component of 
bilateral serous retinal detachment.  As part of the medical 
treatment, the veteran received eye drops in his right eye.  
During the veteran's personal hearing, the veteran asserted 
that these eye drops caused pain in his right eye; he 
described the feeling as if a piece of sand was stuck in his 
eye.  

In March 2001, the veteran underwent surgical removal of a 
right eye cataract and placement of an implant lens to the 
right eye at a VA medical facility.  In October 2002, the 
veteran's eyes were examined at the New England Eye Center.  
The veteran complained of seeing "colors and tiles" in the 
right eye.  Under the assessment portion of the treatment 
record, the physician essentially questioned whether there 
was a complication during the cataract removal surgery at the 
VA.  During the veteran's personal hearing, he asserted that 
the plastic lens implanted during the March 2001 surgery has 
caused diminished vision.  He also claimed that oral steroids 
prescribed by VA for eye problems caused several of his teeth 
to fall out.  

In an August 2003 statement, Dr. Raizman, a private 
physician, stated that the veteran had a plastic lens implant 
with severe distortion of the pupil and corneal edema.  A 
corneal transplant with intraocular lens exchange was 
recommended to improve the vision of the veteran's right eye. 

The Board finds that a VA examination is necessary in order 
to ascertain whether the veteran has additional right eye 
disability resulting from VA treatment beginning in January 
2001, including the right eye surgery performed at the VA in 
March 2001.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The veteran should be afforded a VA 
ophthalmology examination to ascertain 
the etiology of any right eye disability.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should provide an opinion as to whether 
it is more likely, less likely or as 
likely as not that the veteran currently 
has additional disability that was caused 
by VA treatment beginning in January 
2001, including any oral steroids 
prescribed and the March 2001 VA surgical 
treatment, and whether the proximate 
cause of additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the treatment, 
or (b) an event not reasonably 
foreseeable.  The examiner should 
reconcile any findings with the October 
2002 and August 2003 private medical 
reports.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's claim of 
entitlement to VA compensation benefits 
for residuals of right eye treatment, 
pursuant to 38 U.S.C.A. § 1151, taking 
into account any newly obtained medical 
opinion.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain and 
consider all applicable laws and 
regulations, including recently 
promulgated regulations implementing the 
current version of 38 U.S.C.A. § 1151.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. §§ 3.154, 
3.358, 3.361, 3.362, 3.363).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



